Order entered July 28, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00229-CV

                            KELVIN SMITH, ET AL., Appellants

                                                  V.

                           PONNACHAN OONNOONNI, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05269-E

                                           ORDER
       By order dated June 29, 2017, the Court ordered appellants to file, by July 17, 2017,
written verification that they have requested preparation of the reporter’s record. We cautioned
appellants that failure to comply will result in an order submitting the appeal without the
reporter’s record. By letter dated July 20, 2017, the court reporter informed the Court that
appellants have not requested preparation of the reporter’s record. Accordingly, we ORDER the
appeal submitted without the reporter’s record.
       Appellants’ brief is due August 28, 2017.
       We DIRECT the Clerk of this Court to send a copy of this order to Vikki Ogden, Official
Court Reporter for County Court at Law No. 5, and all parties.
                                                       /s/   CRAIG STODDART
                                                             JUSTICE